DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 15, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1 and 2 are pending.
4.	In the replies filed on February 4, 2021 and July 7, 2021, applicant elected Group I, claims 1 and 2, and Vitis vinifera for the species without traverse.
5.	Claims 1 and 2 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 112
6.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitations "the cells" in lines 1 and 2 of the claims.  There is insufficient antecedent basis for these limitation in the claims.
As discussed in the previous Office action, claims 1 and 2 are indefinite because it is unclear what limitations the transitional phrase “consisting of” is intending to place on the claim.  “Consisting of” excludes any unrecited elements.    The claim states that the polyphenols are only “crudely-purified” which indicates that other types of compounds would be present in 
Applicant states that “crudely-purified” is defined as “dried and powdered” products, and that the amendments to the claims clarify the issue.  However, the amendments do not make it clear what elements are included or excluded by “consisting of” and if the concentration of “60%” refers to the amount of polyphenols in the overall composition or if “60%” refers to the concentration of the polyphenols in the “crudely-purified” product.  

Claim Rejections - 35 USC § 101
7.	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
In the reason for refusal, the Examiner misunderstands that the invention of the present application is merely related to grape seeds. However, the invention of the present application exerts an "unusual" effect by using germinated seeds which are in a special condition and which are difficult to use.

Regarding the assertion that the invention simply comprises "a mixture of ingredients which are naturally-found in the plant material; ie, the compounds is not assay or "man-made"", the invention of the present application is in fact inventive and human-made. 


However, simply because an ingredient is in a “special condition” and are “difficult to use” as asserted by applicant does not create a markedly distinct structure or function.  In addition, applicant has not stated how these “special conditions” or exactly how the ingredients are considered to be “difficult to use” creates a markedly distinction between the claimed composition and the polyphenols naturally found in the grape seeds.  There is no evidence that the polyphenols found in grape seeds that have been forced to sprout are in any way distinct from polyphenols that are naturally found in grape seeds.  Thus, applicant’s arguments are not persuasive because there is no evidence to support applicant’s assertion that the claimed polyphenols are markedly distinct from polyphenols which are naturally found in grape seeds, grape sprouts, or grapes in general.

Claim Rejections - 35 USC § 103
8.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (JP 2014073988 A – English translation) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
In the present invention, the sprout-forcing treatment refers to the pre-stage of the process leading to germination. The sprout-forcing grape seeds-derived ingredient is obtained by sprout-forcing treatment to the grape seed to make them sprout state, then powdering them and then extracting with a solvent. For example, this pretreatment can use a method described in paragraph [0025] in the specification. This stimulation of sprout-forcing treatment exfoliates phenol molecule from a thin phenol layer in the grape seed. Then, the 

Photographs of grape seeds in a sprout state of the present application (seeds after immersed in water for 20 h to 80 h) and of grape seeds immersed in water (seeds treated with water immersion for 2 h to 3 h) of the cited document 1 are shown in Figures 1 and 2…

In the seed after immersed in water for 20 h to 80 h in Fig. 1, a bulge can be seen upper part of the seed tip (above the dotted line in Figure 1). On the other hand, the seed treated with water immersion for 2 h to 3 h shown in Fig. 2, the bulge cannot be seen the upper part of the seed tip.

In addition, a comparison of the seed treated with water immersion for 2-3 h (left) and the seed sprouted after water immersion for 20-80 h (right) is shown in Fig. 3…

As can be seen from Fig. 3, the seed sprouted after water immersion for 20-80 h (right) is larger than the seed treated with water immersion for 2-3 h (left), and these grape seeds differ in apparance. In addition, the inventor found that the composition of grape seed-derived components extracted from these grape seeds will also change.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the seeds are immersed in water for 20 to 80 hours) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, even if this limitation were recited, applicant’s claims are drawn to composition claims.  Furthermore, the reference teaches that the grape seeds are treated until they exhibit 1 to 2 mm bulges on the surface of the seeds (see paragraphs 24 and 34 of the translation and in the original Japanese document).  Applicant’s specification states that “sprout-forcing” is the state where the seeds start to exhibit 1 to 2 mm bulges on the surface (see paragraph 22).  Thus, this treatment step in Nagao is considered to be a “sprout-forcing” step as defined by applicant.  Therefore, 
Applicant also argues:
The inventor found that an ingredient extracted from the sprout-forcing grape seed as in the present invention contains 60 wt. % or more of crudely-purified and sprout-forcing grape seed-derived polyphenol, however, an ingredient extracted from non-sprout-forcing grape seed as described in cited document 1 contains only 30 wt. % to 35 wt. % of crudely-purified grape seed-derived polyphenol.

The applicant limited the sprout-forcing grape seed-derived ingredient of the previous claim 1 to the ingredient is extracted from the grape seed in a sprout state. In addition, the health food or the cosmetics of the amended claim 1 is characterized by the inventions containing 60 wt. % or more of crudely-purified and sprout-forcing grape seed-derived polyphenol. Thus, the invention of the amended claim 1 has a high content of sprout-forcing derived polyphenols, and thus, the health food or the cosmetic have good effect of increasing the amount of apoptosis cells and decreasing the amount of necrosis cells (i.e., excellent anti -aging effect) as compared with the invention of the cited document 1.

However, this argument is not persausive because applicant’s claims are drawn to composition claims.  Applicant is arguing that the method for making the extract produces an extract with an unexpectedly high concentration of polyphenols.  However, in examining a composition claim, the structure of the composition is the limiting factor.  As discussed above, it is unclear if the concentration of polyphenols is referring to the amount of polyphenols in the extract or the overall composition.  Nevertheless, in either scenario, the structural limitation of 60% polyphenols is considered to be an obvious modification of the reference. The reference teaches that the polyphenol product can be used in a variety of amounts greater than 0.001%.  In addition, the reference teaches steps which can be utilized to increase the yield of the polyphenols in the grape seeds (see paragraphs 23-29 of the translation).  As discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a 

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655